By the court.

The statute of January 1, 1796, provides, that any person of twenty-one years of age and upwards, having real estate of the value of $150 in the town where he dwells, and for the term of four years paying all taxes assessed upon his poll and estate, shall thereby gain a settlement.^)
It has always been considered, that a right in equity to redeem land was real estate within the meaning of the statute above mentioned. 6 Mass. Rep. 50, Groton vs. Boxborough.—11 ditto 327, Conway vs. Deerfield.—Caldecot 230, Witherell vs. Hull.
But in this case the pauper’s right in equity to redeem the land, after the conveyance in 1813, cannot, upon any calculation, be considered as of the value of $150. He cannot, therefore, be considered as having had real estate of that value for lour years, and of course gained no settlement in Sutton.

Judgment on the verdict.